UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54842 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x There were 69,926,530 shares of the registrant's common stock outstanding as of May 7, 2014. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion anddepreciation ) ) Oil and gas properties, net Other assets: Restricted cash – drilling program Certificates of deposit Easements Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (continued) March 31, December 31, (Unaudited) Liabilities and Stockholders' Equity Current Liabilities: Cash overdraft $ 36 $ Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Other payables Current portion of notes payable and capital leases Total current liabilities Drilling prepayments Notes payable and capital leases Notes payable, related parties Asset retirement obligations Total liabilities Commitments and contingencies (Note 9) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized;none issued and outstanding - - Common stock: $0.001 par value; 150,000,000 shares authorized;69,828,303 and 68,169,923 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues: Oil and gas $ $ Condensate and skim oil Transportation and gathering Total revenues Operating expenses: Lease operating expense Pipeline operating expenses Depletion and depreciation General and administrative Total operating expenses Loss from operations ) ) Other income (expense): Interest income 26 29 Interest expense ) ) Warrant modification expense ) - Other income (expense), net ) Total other expense, net ) ) Loss from operations before income tax expense ) ) Income tax expense - - Net loss $ ) $ ) Basic and diluted loss per share: Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March, 31 Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Stock based compensation Common stock issued for consulting services - Warrant modification expense - Changes in operating assets and liabilities: Accounts receivable, trade ) Account receivable, related parties ) ) Joint interest billing receivable, related parties, net Joint interest billing receivable, net ) Other current assets ) Accounts payable Accounts payable, related parties Revenue payable ) Interest payable, related parties Liquidated damages payable Other payables Net cash provided by (used in) operating activities ) Investing Activities Additions to certificates of deposit ) ) Purchases of property and equipment ) ) Purchase of oil and gas properties ) ) Net cash used in investing activities ) ) Financing Activities Payments on notes payable and capital leases ) ) Cash overdraft ) Proceeds from sale of common stock, net of offering costs - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning period Cash and cash equivalents at end of period $ $ See Note 4 for supplemental cash flow and non-cash information. The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC”or the “Company”) is an independent energy company engaged in the exploration for, and production of, crude oil and natural gas.The Company’s focus is on the development of a repeatable, low-geological risk, high-potential project in the active East Texas oil and gas region.The Company’s business strategy in what it has designated the “Cornerstone Project”, is to identify and exploit resources in and adjacent to existing or indicated producing areas within the mature Rodessa field. The Company believes that it is uniquely familiar with the history and geology of the Cornerstone Project area based on its collective experience in the region as well as through its development and ownership of a large proprietary database, which details the drilling history of the Cornerstone Project area since 1980.In 2012, the Company drilled the Morse #1-H well targeting the Bossier formation and completed it using hydraulic fracture stimulation techniques.The Morse #1-H is the first such horizontal well completed in the Rodessa field and the Company believes that implementing the latest proven drilling and completion techniques to exploit its geological insight in the Cornerstone Project area will enable it to find significant oil and gas reserves. PERC conducts its main exploration and production operations through its wholly-owned subsidiary, Pegasi Operating, Inc.("POI").It conducts additional operations through another wholly-owned subsidiary, TR Rodessa, Inc. ("TR Rodessa"). TR Rodessa owns an 80% undivided interest in and operates a 40-mile natural gas pipeline and gathering system which is currently being used by PERC to transport its hydrocarbons to market.Excess capacity on this system is used to transport third-party hydrocarbons. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidatedfinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December 31, 2013, and notes thereto, which are included in the Company’s annual report on Form 10-K filed with the SEC on March 24, 2014.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2013 annual consolidated financial statements, have been omitted. b)Principles of Consolidation The consolidated financial statements include the accounts of PERC and its wholly-owned subsidiaries.All intercompany accounts and transactions have been eliminated.In preparing the accompanying consolidated financial statements, management has made certain estimates and assumptions that affect reported amounts in the consolidatedfinancial statements and disclosures.Actual results may differ from these estimates. c)Stock-based Compensation The Company has accounted for stock-based compensation under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718-10, Compensation-Stock Compensation.The Company recognizes stock-based compensation expense in the consolidated financial statements for equity-classified employee stock-based compensation awards based on the grant date fair value of the awards.During the three months ended March 31, 2014 and March 31, 2013, the Company recognized $3,091,270 and $262,072, respectively, of stock-based compensation, which has been recorded as a general and administrative expense in the consolidated statements of operations. Non-employee share-based awards are accounted for based upon FASB ASC Topic 505-50, Equity-Based Payments to Non-Employees. 7 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 d)Net Loss per Common Share Basic net loss per common share is calculated using the weighted average number of common shares outstanding during the period. The Company uses the treasury stock method of calculating fully diluted per share amounts whereby any proceeds from the exercise of stock options or other dilutive instruments are assumed to be used to purchase common shares at the average market price during the period. The dilutive effect of convertible securities is reflected in diluted loss per share by application of the if-converted method. Under this method, conversion shall not be assumed for the purposes of computing diluted loss per share if the effect would be anti-dilutive. For the three months ended March 31, 2014 and 2013, the Company hadpotentially dilutive shares of 50,452,205 and 40,685,514, respectively, that were excluded from the earnings per share calculation because their impact would be antidilutive. For the three months ended March 31, 2014 and 2013, the diluted loss per share is the same as basic loss per share, as the effect of common stock equivalents is anti-dilutive. e) Notes Payable, Related Parties Notes payable, related parties totaling $8,160,646 consisted of the “Teton Renewal Note” in the amount of $6,987,646 dated June 23, 2011, including interest at 8%, with all principal due on the maturity date of June 1, 2015, secured by a stock pledge and security agreement and the “Teton Promissory” note in the amount of $1,173,000 dated October 14, 2009, including interest of 6.25%, with all interest and principal due on the maturity date of June 1, 2015, unsecured. There have been no changes in the note terms since December 31, 2012. f) Certificates of Deposit Certificates of deposit have been posted as collateral supporting a reclamation bond guaranteeing remediation of our oil and gas properties in Texas.As of March 31, 2014 and December 31, 2013, the balance of the certificates of deposit totaled $78,586 and $78,560, respectively. 3.Fair Value of Financial Instruments FASB ASC Topic 825, Financial Instruments, requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. FASB ASC Topic 820, Fair Value Measurement, defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. FASB ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. FASB ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identicalassets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. 8 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of March 31, 2014: Quoted Prices in Active Markets for Identical Assets(Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Total Nonrecurring Asset retirement obligation $
